UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4315


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DELONTE JAVON BROOKS,

                    Defendant - Appellant.



                                      No. 17-4316


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DELONTE JAVON BROOKS,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:16-cr-00135-MOC-DCK-1; 3:16-
cr-00288-MOC-DCK-1)


Submitted: November 21, 2017                               Decided: November 27, 2017
Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Martinez, Federal Public Defender, Ann L. Hester, Assistant Federal Public
Defender, Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Pursuant to two plea agreements, Delonte Javon Brooks pled guilty to armed bank

robbery, bank robbery, and attempted bank robbery, in violation of 18 U.S.C. § 2113(a),

(d) (2012). The Government argued for a five-level sentence enhancement, pursuant to

U.S. Sentencing Guidelines Manual § 2B3.1(b)(2)(C) (2016), for brandishing a firearm.

The district court applied the five-level enhancement and sentenced Brooks to a within-

Guidelines sentence of concurrent 135-month terms on each count.           Brooks timely

appealed.

      Brooks’ counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), finding no meritorious issues for appeal but questioning whether the Government

breached the plea agreements by pursuing the § 2B3.1(b)(2)(C) enhancement. In addition

to reiterating the argument in the Anders brief, Brooks’ pro se supplemental brief asserts

that the Government gave inadequate notice of its intent to pursue the § 2B3.1(b)(2)(C)

enhancement and that the district court erred in applying the enhancement.            The

Government has declined to file a response brief. We affirm.

      Because Brooks did not argue in the district court that the Government breached

the plea agreement, we review the issue for plain error. Puckett v. United States, 556
U.S. 129, 133-34 (2009). “[A] defendant alleging the Government’s breach of a plea

agreement bears the burden of establishing that breach by a preponderance of the

evidence.” United States v. Snow, 234 F.3d 187, 189 (4th Cir. 2000).

      Brooks entered his guilty pleas pursuant to two plea agreements. In both plea

agreements, the parties agreed that a within-Guidelines sentence was appropriate and that

                                            3
they would not pursue departures or variances. However, the plea agreements did not

preclude the parties from arguing for enhancements or reductions. Furthermore, the plea

agreement for the armed bank robbery count expressly provided that the parties could

argue their respective positions concerning potential enhancements under USSG

§ 2B3.1(b)(2). We therefore conclude that the Government’s pursuit of a five-level

enhancement under USSG § 2B3.1(b)(2)(C) did not breach the plea agreements.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. * We therefore affirm the district court’s

judgment. This court requires that counsel inform Brooks, in writing, of the right to

petition the Supreme Court of the United States for further review. If Brooks requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Brooks. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         We have reviewed the claims in Brooks’ pro se supplemental brief and conclude
that they do not entitle him to relief.


                                             4